Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11-12, 15, 17, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Patent 10,803,318).
As per claims 1, and 11-12, and  Chen teaches, a video feature extraction (Chen, fig.4 “FIG. 4 is a process flow diagram for scoring video clips using visual feature extraction.” Col.2 lines 24-25  ) method, comprising: extracting one or more frames from a video object to obtain one or more frames of images (Chen, fig.1 110 “frame level analysis …”   ); stage-by-stage processing each of the one or more frames of images by multi-typed pooling processes to obtain an image feature of the one or more frames of images (Chen, fig.1 110 pooling would be the classification for emotion or gaze for example ); wherein the multi-typed pooling processes comprise a maximum pooling process, a minimum pooling process and an average pooling process (Chen, col.4 lines 63-65 and col 5 1-10 “Based on the score, one or more personality traits (e.g., assertive, irresponsible, cooperative, extroverted, agreeableness, conscientiousness, emotional stability, or openness to experience) can be identified based on output data from the regression model. Additionally, the score can also provide and determining a video feature according to the image feature of the one or more frames of images (Chen, fig.1 110 “frame level analysis emotion, gaze head pose”  each would be a feature and inside of those there are features).
As per claims 3, 15 and 20 Chen teaches, the video feature extraction method according to claim 1, wherein the stage-by-stage processing each of the one or more frames of images by multi-typed pooling processes to obtain an image feature of the one or more frames of images comprises: 
determining a matrix according to the one or more frames of images, stage-by-stage generating a smaller matrix by utilizing the multi-typed pooling processes until the matrix is minimized to be a matrix merely comprising one point, and determining the image feature according to the matrix merely comprising one point (Chen, col.4 lines 53-56 “FIG. 3 is an exemplary vector generating algorithm 300. An embedding matrix can automatically learn the words of a phrase and predict additional words of the sentence.”  The one point would be the matrix for the word that that particular frame is part of that frame  ).
As per claims 5, 17 and 22 Chen teaches, the video feature extraction method according to claim 1, wherein the determining a video feature according to the image feature of the one or more frames of images comprises: processing the image feature by binarization to obtain a binarization image feature (Chen, fig.4 420 extracting is processing and it would be in binary since it is being processed by a processor); and according to the binarization image feature of the one or more frames of images, determining the video feature (Chen, fig.4 430 the video feature is the physiological features).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 10,803,318) in view of Wang (US 2016/0007058).
As per claims 2, 14 and 19 Chen teaches, the video feature extraction method according to claim 1. 
Chen doesn’t clearly teach however Wang teaches,  wherein the stage-by-stage processing each of the one or more frames of images by multi-typed pooling processes comprises: stage-by-stage processing each of the one or more frames of images by the multi-typed pooling processes based on a plurality of color channels of the one or more frames of images (Wang, ¶[0046] “Frame difference calculation: based on the assumption that two consecutive frames in a video shot should have high similarity in terms of visual content, the frame difference is calculated using a similarity indicator, such as a color histogram (or raw pixel values for saving computational cost), as a measurement of similarity between two frames.” Frame difference calculation is a type of pooling and histogram of color is equivalent to color channels).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Chen with Wang to be able to distinguish the color.
The motivation would be to save on computation costs as taught by Wang in ¶[0046] by distinguishing by color at a pixel level. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/